Exhibit 10.2

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

                                This Registration Rights Agreement (this
“Agreement”) is made and entered into as of April 18, 2007, by and among Castle
Brands Inc., a Delaware corporation (the “Company”), and the several purchasers
signatory hereto (each a “Purchaser” and collectively, the “Purchasers”).

                                This Agreement is made pursuant to the
Securities Purchase Agreement, dated as of the date hereof between the Company
and each Purchaser (the “Purchase Agreement”).

                                NOW, THEREFORE, IN CONSIDERATION of the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Purchasers agree as follows:

                1.             Definitions. Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement shall have
the meanings given such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

                                “Advice” shall have the meaning set forth in
Section 6(f).

                                “Affiliate” means, with respect to any person,
any other person which directly or indirectly controls, is controlled by, or is
under common control with, such person.

                                “Business Day” means a day, other than a
Saturday or Sunday, on which banks in New York City are open for the general
transaction of business.

                                “Closing” has the meaning set forth in the
Purchase Agreement.

                                “Closing Date” has the meaning set forth in the
Purchase Agreement.

                                “Commission” means the Securities and Exchange
Commission.

                                “Common Stock” means the common stock of the
Company, par value $0.01 per share, and any securities into which such common
stock may hereinafter be reclassified.

                                “Effective Date” means the date that the
Registration Statement filed pursuant to Section 2(a) is first declared
effective by the Commission.

                                “Effectiveness Deadline” means, with respect to
the Registration Statement required to be filed to cover the resale by the
Holders of the Registrable Securities, the earlier of: (i) the 90th calendar day
following the Closing Date; provided, that, if the Commission reviews and has
written comments to the filed Registration Statement, then the Effectiveness
Deadline under this clause (i) shall be the 120th calendar day following the
Closing Date, and (ii) the fifth (5th) Trading Day following the date on which
the Company is notified by the Commission that the Registration Statement will
not be reviewed or is no longer subject to further review and comments and the
effectiveness of the Registration Statement may be accelerated; provided,
however, that if the Effectiveness Deadline falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business.

 

--------------------------------------------------------------------------------




                                “Effectiveness Period” shall have the meaning
set forth in Section 2(b).

                                “Event” shall have the meaning set forth in
Section 2(c).

                                “Event Date” shall have the meaning set forth in
Section 2(c).

                                “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder.

                                “Filing Deadline” means, with respect to the
Registration Statement required to be filed pursuant to Section 2(a), the 30th
calendar day following the Closing Date, provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.

                                “Holder” or “Holders” means the holder or
holders, as the case may be, from time to time of Registrable Securities.

                                “Indemnified Party” shall have the meaning set
forth in Section 5(c).

                                “Indemnifying Party” shall have the meaning set
forth in Section 5(c).

                                “Losses” shall have the meaning set forth in
Section 5(a).

                                “New York Courts” means the state and federal
courts sitting in the City of New York, Borough of Manhattan.

                                “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

                                “Placement Agent” means Piper Jaffray & Co. and
any permitted assigns.

                                “Principal Market” means the Trading Market on
which the Common Stock is primarily listed and quoted for trading, which, as of
the Closing Date, shall be the American Stock Exchange.

                                “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                                “Prospectus” means the prospectus included in a
Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

                                “Register,” “registered” and “registration”
refer to a registration made by preparing and filing a Registration Statement or
similar document in compliance with the Securities Act and pursuant to Rule 415,
and the declaration or ordering of effectiveness of such Registration Statement
or document.

2

--------------------------------------------------------------------------------




                                “Registrable Securities” means all of (i) the
Shares, (ii) the Warrant Shares issued or issuable upon the exercise of the
Warrants, and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, that the Holder has completed and delivered to the
Company a Selling Shareholder Questionnaire; and provided, further, that a
Holder’s security shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold shall cease
to be a Registrable Security); or (B) such security becoming eligible for sale
by the Holder pursuant to Rule 144(k).

                                “Registration Statements” means any one or more
registration statements of the Company filed under the Securities Act that
covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

                                “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Rule 415” means Rule 415 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Rule 424” means Rule 424 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

                                “Selling Shareholder Questionnaire” means a
questionnaire in the form attached as Annex B hereto, or such other form of
questionnaire as may reasonably be adopted by the Company from time to time.

                                “Shares” means the shares of Common Stock issued
or issuable to the Purchasers pursuant to the Purchase Agreement.

                                “Trading Day” means (i) a day on which the
Common Stock is listed or quoted and traded on its Principal Market (other than
the OTC Bulletin Board), or (ii) if the Common Stock is not listed on a Trading
Market (other than the OTC Bulletin Board), a day on which the Common Stock is
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported in the
“pink sheets” by Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

                                “Trading Market” means whichever of the New York
Stock Exchange, the American Stock Exchange, the NASDAQ Global Select Market,
the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

3

--------------------------------------------------------------------------------




                                “Warrants” means the Warrants issued pursuant to
the Purchase Agreement. The Placement Agent and/or its designees also received
placement agent warrants as compensation for services rendered in connection
with the transactions set forth in the Purchase Agreement, which warrants shall
also constitute “Warrants” for all purposes hereunder.

                                “Warrant Shares” means the shares of Common
Stock issued or issuable upon exercise of the Warrants.

                2.             Registration.

                                (a)           On or prior to the Filing
Deadline, the Company shall prepare and file with the Commission a “Shelf”
Registration Statement covering the resale of all of the Registrable Securities
not already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 or if Rule 415 is
not available for offers and sales of the Registrable Securities by such other
means of distribution of Registrable Securities as the Holders may reasonably
specify (the “Initial Registration Statement”). The Initial Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act, subject to the provisions of Section 2(f)) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” section attached hereto as Annex A.  

                                (b)           The Company shall use its
commercially reasonable efforts to cause each Registration Statement to be
declared effective by the Commission as soon as practicable and, with respect to
the Initial Registration Statement, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within three (3) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated)
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders, or (ii) the date that all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume restrictions pursuant to Rule 144(k) as determined
by counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders (the “Effectiveness Period”). The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. Each
Registration Statement shall also cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Company shall telephonically request effectiveness of a
Registration Statement as of 5:00 pm Eastern Time on the Effective Date. The
Company shall promptly notify the Holders via facsimile or e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of a Registration Statement. The Company
shall, by 9:30 am Eastern Time on the Trading Day after the Effective Date (as
defined in the Purchase Agreement), file a 424(b) prospectus with the
Commission. Failure to so notify the Holder within 1 Trading Day of such
notification or effectiveness or failure to file a final Prospectus as aforesaid
shall be deemed an Event under Section 2(c).

4

--------------------------------------------------------------------------------




                                (c)             If: (i) the Initial Registration
Statement is not filed with the Commission on or prior to the Filing Deadline,
(ii) the Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within three (3)
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, (iii) prior to its Effective
Date, the Company fails to file a pre-effective amendment and otherwise respond
in writing to comments made by the Commission in respect of such Registration
Statement within ten (10) calendar days after the receipt of comments by or
notice from the Commission that such amendment is required in order for a
Registration Statement to be declared effective, (iv) an Initial Registration
Statement is not declared effective by the Commission (or otherwise does not
become effective) on or prior to its Effectiveness Deadline, (v) the Company
fails to keep the Common Stock continuously listed on the Trading Market (as
defined in the Securities Purchase Agreement) or (vi) after its Effective Date,
such Registration Statement ceases for any reason (including without limitation
by reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective or the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities (including,
without limitation, in accordance with Section 6(e) below) for an aggregate of
more than 10 consecutive Trading Days or for more than an aggregate of 20
Trading Days in any 12-month period (which need not be consecutive), (any such
failure or breach in clauses (i) through (vi) above being referred to as an
“Event,” and, for purposes of clauses (i), (iv) or (v), the date on which such
Event occurs, or for purposes of clause (ii), the date on which such three (3)
Trading Day period is exceeded, or for purposes of clause (iii), the date which
such 10 calendar day period is exceeded, or for purposes of clause (v) the date
on which such 10 consecutive or 20 Trading Day period (as applicable) is
exceeded, being referred to as “Event Date”), then in addition to any other
rights available to the Holders hereunder or under applicable law: (x) on each
such Event Date, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.5% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on the Event Date (which remedy shall not be
exclusive of any other remedies available under this Agreement); and (y) on each
monthly anniversary of each such Event Date thereof (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty, equal to 1.5% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any Registrable Securities held by
such Holder on the Event Date (which remedy shall not be exclusive of any other
remedies available under this Agreement). The parties agree that the Company
will not be liable for liquidated damages under this Section 2(c) with respect
to any Warrants or Warrant Shares. If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 10% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full. The liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. In the event that the Company registers some but not all of
the Registrable Securities, the 1.5% of liquidated damages referred to above for
any monthly period shall be reduced to equal the percentage determined by
multiplying 1.5% by a fraction, the numerator of which shall be the number of
Registrable Securities for which there is not an effective Registration
Statement at such time and the denominator of which shall be the number of
Registrable Securities at such time. Notwithstanding anything to the contrary in
this Agreement, in no event will the liquidated damages paid to a Holder under
Section 2(c) be greater than 12% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any Registrable Securities then
held by such Holder.

                                (d)           The Purchasers acknowledge that
the Commission has recently given enhanced scrutiny to registration statements
attempting to register the resale of shares and warrant shares obtained

5

--------------------------------------------------------------------------------




by purchasers in private placements and that such Commission reviews have
resulted in registrants being denied the use of Rule 415(a)(1)(i). Accordingly,
notwithstanding anything herein to the contrary, (i) in the event the
Registration Statement is not declared effective on or prior to the
Effectiveness Deadline solely as a result of or in connection with a
determination by the Commission that either the Company or the Purchasers are
ineligible to rely on Rule 415(a)(1)(i) under the Securities Act with respect to
the registration of any of the Registrable Securities for resale by the
Purchasers on a continuous or delayed basis, the Company shall thereafter use
its commercially reasonable best efforts to find alternative methods to register
the Registrable Securities with the Commission for resale; and (ii) in the event
the Company, after conducting a pre-filing conference with the Commission, if
possible, and after consultation with the Placement Agent, reasonably determines
that it is unable to, or it is inadvisable for the Company to attempt to,
register all of the Registrable Securities in a single Registration Statement,
the Company may elect to fulfill the registration requirements of this Section
(2) by registering the Registrable Securities in two or more Registration
Statements, provided that the Company shall use its commercially reasonable best
efforts to file each subsequent Registration Statement no later than the later
of (A) 30 days following the date on which the last of the Registrable
Securities registered under the preceding Registration Statement were sold or
(B) 90 days following the date on which the preceding Registration Statement was
declared effective or, in the case of (A) or (B), such longer period during
which the Commission does not permit such filing to be made. The Company and the
Holders acknowledge and agree that nothing contained in this Section 2(d) shall
effect in any way the Company’s obligation to pay liquidated damages in
accordance with Section 2(c) above.

                                (e)           The Company shall not, from the
date hereof until the date that is 60 days after the Effective Date of the
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4.

                                (f)           Each Holder agrees to furnish to
the Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Shareholder Questionnaire”) not more than five (5) Trading
Days following the date of this Agreement. Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in a Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Questionnaire. If a Holder of Registrable Securities returns a
Questionnaire after the deadline specified in the previous sentence, the Company
shall use its commercially reasonable efforts to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Questionnaire. Each Holder
acknowledges and agrees that the information in the Selling Shareholder
Questionnaire will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

                                (g)           In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.

6

--------------------------------------------------------------------------------




                3.             Registration Procedures

                                In connection with the Company’s registration
obligations hereunder, the Company shall:

                                (a)           Not less than five Trading Days
prior to the filing of a Registration Statement and not less than one Trading
Day prior to the filing of any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, and Quarterly Reports on Form
10-Q and Current Reports on Form 8-K and any similar or successor reports), the
Company shall (i) furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within the first three (3) Trading Days of such five Trading Day
period or within eighteen hours with respect to the one Trading Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents). The Company shall not file any Registration
Statement or amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing no later than three (3) Trading Days after the Holders have
been so furnished copies of such documents

                                (b)           (i)  Prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
as to the applicable Registrable Securities for its Effectiveness Period and
prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement),
and, as so supplemented or amended, to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as “Selling Stockholders”
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

                                (c)           Notify the Holders (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than three Trading Days prior to such filing, in the case of
(iii) and (iv) below, not more than one Trading Day after such issuance or
receipt and in the case of (v) below, not less than three Trading Days prior to
the financial statements in any Registration Statement becoming ineligible for
inclusion therein and, in the case of (vi) below not more than one Trading Day
after the occurrence or existence of such corporate development) and (if
requested by any such Person) confirm such notice in writing no later than one

7

--------------------------------------------------------------------------------




Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed (and pursuant to Section 3(i) below); (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on any Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a “Selling Stockholder” or to the “Plan of Distribution”, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

                                (d)           Use commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of (i)
any order suspending the effectiveness of a Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable.

                                (e)           If requested by a Holder, furnish
to such Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

                                (f)            Prior to any resale of
Registrable Securities by a Holder, use its commercially reasonable efforts to
register or qualify, unless an exemption from registration and qualification
applies, the Registrable Securities for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any Holder
reasonably requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things reasonably necessary to enable the disposition in
such jurisdictions of the Registrable

8

--------------------------------------------------------------------------------




Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action that would subject the
Company to general service of process in any jurisdiction where it is not then
so subject or subject the Company to any material tax in any such jurisdiction
where it is not then so subject.

                                (g)           Prior to any resale of Registrable
Securities by a Holder, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

                                (h)           If requested by the Holders,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free, to the
extent permitted by the Purchase Agreement and under law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may reasonably request. In
connection therewith, if required by the Company’s transfer agent, the Company
shall promptly after the effectiveness of the Registration Statement cause an
opinion of counsel as to the effectiveness of the Registration Statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Registrable
Securities without legend upon sale by the holder of such shares of Registrable
Securities under the Registration Statement.

                                (i)            Following the occurrence of any
event contemplated by Section 3(c)(iii) through (vi), as promptly as
practicable, prepare a supplement or amendment, including a post-effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading.

                                (j)            (i) In the time and manner
required by the Principal Market, prepare and file with such Trading Market an
additional shares listing application covering all of the Registrable
Securities, (ii) take all steps necessary to cause such Registrable Securities
to be approved for listing on the Principal Market as soon as possible
thereafter, (iii) if requested by any Holder, provide such Holder evidence of
such listing, and (iv) maintain the listing of such Registrable Securities on
the Principal Market (A) during the Effectiveness Period and (B) thereafter
until such time as the Company engages in a Fundamental Transaction, including,
without limitation, a “going private” transaction, in each case duly approved by
the Company’s Board of Directors.

                                (k)           In order to enable the Holders to
sell Shares or Warrant Shares under Rule 144, for a period of two years from the
Closing, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to Section 13(a) or 15(d) of
the Exchange Act. During such two year period,

9

--------------------------------------------------------------------------------




if the Company is not required to file reports pursuant to Section 13(a) or
15(d) of the Exchange Act, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. The Company
further covenants that it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Person to sell Shares and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including compliance with the provisions
of the Purchase Agreement relating to the transfer of the Shares and Warrant
Shares.

                                (l)            The Company may require each
selling Holder to furnish to the Company a certified statement as to the number
of shares of Common Stock beneficially owned by such Holder and any Affiliate
thereof and as to any NASD affiliations and, if required by the Commission, of
any natural persons who have the power to vote or dispose of the Common Stock.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities solely because any
Holder fails to furnish such information within three Trading Days of the
Company’s request, any liquidated damages that are accruing at such time as to
such Holder only shall be tolled and any Event that may otherwise occur solely
because of such delay shall be suspended as to such Holder only, until such
information is delivered to the Company.

                4.             Registration Expenses. All fees and expenses
incident to the Company’s performance of or compliance with its obligations
under this Agreement (excluding any underwriting discounts and selling
commissions and all legal fees and expenses of legal counsel for any Holder)
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading and (B) in compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

10

--------------------------------------------------------------------------------




                5.             Indemnification.

                                (a)           Indemnification by the Company.
The Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless each Holder, the officers, directors, agents, partners,
members, managers, shareholders, Affiliates and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, shareholders, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law, any “blue sky” laws of
any jurisdiction in which Registrable Securities are offered or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any violation of this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or (B) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(vi), the use
by a Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 6(f) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

                                (b)           Indemnification by Holders. Each
Holder shall, notwithstanding any termination of this Agreement, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising solely out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus, or any form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading (i) to the extent, but only to the extent that, such
untrue statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
(ii) in the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(f). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount

11

--------------------------------------------------------------------------------




of the net proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

                                (c)           Conduct of Indemnification
Proceedings. If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except if the Indemnifying Party is prejudiced in its ability to
defend such action.

                                An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
exists if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

                                Subject to the terms of this Agreement, all fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within twenty Trading Days of written notice
thereof to the Indemnifying Party; provided, that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

                                (d)           Contribution. If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or

12

--------------------------------------------------------------------------------




omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

                                The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 5(d) were determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in the immediately
preceding paragraph. Notwithstanding the provisions of this Section 5(d), no
Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the net proceeds actually received by such Holder from
the sale of the Registrable Securities subject to the Proceeding exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

                                The indemnity and contribution agreements
contained in this Section are in addition to any liability that the Indemnifying
Parties may have to the Indemnified Parties and are not in diminution or
limitation of the indemnification provisions under the Purchase Agreement.

                6.             Miscellaneous.

                                (a)           Remedies. In the event of a breach
by the Company or by a Holder of any of their obligations under this Agreement,
each Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

                                (b)           No Piggyback on Registrations.
Except as set forth on Schedule 3.1(y) of the Purchase Agreement, neither the
Company nor any of its security holders or any other party (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities, and the
Company shall not prior to the date that is 30 days after the Effective Date and
after the date of this Agreement enter into any agreement providing any right to
any of its security holders or any other party to register any securities in a
Registration Statement filed pursuant to this Agreement.

                                (c)           Entire Agreement. This Agreement
is intended by the parties as a final expression of their agreement and intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter, except for, and as provided in the
Transaction Documents.

                                (d)           Compliance. Each Holder covenants
and agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it (unless an exemption therefrom is available)
in connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell the Registrable Securities only in accordance with a
method of distribution described in the Registration Statement.

13

--------------------------------------------------------------------------------




                                (e)           Suspension of Trading. At any time
after the Registrable Securities are covered by an effective Registration
Statement, the Company may deliver to the Holders of such Registrable Securities
a certificate (the “Suspension Certificate”) approved by the Chief Executive
Officer of the Company and signed by an officer of the Company stating that the
effectiveness of and sales of Registrable Securities under the Registration
Statement would: 

                                                (i)           materially
interfere with any transaction that would require the Company to prepare
financial statements under the Securities Act that the Company would otherwise
not be required to prepare in order to comply with its obligations under the
Exchange Act, or 

                                                (ii)          require public
disclosure of a material transaction prior to the time such disclosure might
otherwise be required.

Upon receipt of a Suspension Certificate by Holders of Registrable Securities,
such Holders of Registrable Securities shall refrain from selling or otherwise
transferring or disposing of any Registrable Securities then held by such
Holders for a specified period of time (a “Suspension Period”) that is customary
under the circumstances (not to exceed fifteen (15) calendar days).
Notwithstanding the foregoing sentence, the Company shall be permitted to cause
Holders of Registrable Securities to so refrain from selling or otherwise
transferring or disposing of any Registrable Securities on only two (2)
occasions during each twelve (12) consecutive month period that the Registration
Statement remains effective with no less than twenty (20) calendar days in
between Suspension Periods. The Company may impose stop transfer instructions to
enforce any required agreement of the Holders under this Section 6(e).

                                (f)            Discontinued Disposition. Each
Holder further agrees by its acquisition of such Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Section 3(c)(iii)-(vi), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph. The Company agrees and acknowledges that any
periods during which the Holder is required to discontinue the disposition of
the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c) as qualified by Section 3(a).

                                (g)           Piggy-Back Registrations. If at
any time during the Effectiveness Period there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee or director benefit plans, then
the Company shall send to each Holder written notice of such determination and,
if within fifteen days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such holder requests to be
registered, subject to customary underwriter cutbacks applicable to all holders
of registration rights on a pro rata basis (along with other holders of
piggyback registration rights with respect to the Company); provided, that (i)
the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(g) that are eligible for resale under Rule 144(k)
promulgated under the Securities Act or that are the subject of a then effective
Registration Statement and (ii) if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination

14

--------------------------------------------------------------------------------




to such Holder and, thereupon, (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities pursuant to this Section 6(g) in connection with such registration
(but not from its obligation to pay expenses in accordance with Section 4
hereof), and (ii) in the case of a determination to delay registering, shall be
permitted to delay registering any Registrable Securities being registered
pursuant to this Section 6(g) for the same period as the delay in registering
such other securities.

                                (h)           Amendments and Waivers. The
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented unless the same shall be in writing and
signed by the Company and Holders holding a majority of the then outstanding
Registrable Securities, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and each Holder of the then outstanding Registrable
Securities. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

                                (i)            Notices. Any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be delivered as set forth in the Purchase Agreement.

                                (j)            Successors and Assigns. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties and shall inure to the benefit of each
Holder. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. The Company may
not assign its rights or obligations hereunder without the prior written consent
of all the Holders of the then outstanding Registrable Securities (other than by
merger or to an entity which acquires the Company including by way of acquiring
all or substantially all of the Company’s assets). The rights of the Holders
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to
transferees or assignees of all or any portion of the Registrable Securities,
but only if (i) the Holder agrees in writing with the transferee or assignee to
assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment, (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being transferred or assigned,
(iii) at or before the time the Company received the written notice contemplated
by clause (ii) of this sentence, the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein and (iv)
the transferee is an “accredited investor,” as that term is defined in Rule 501
of Regulation D.

                                (k)           Execution and Counterparts. This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature were the original thereof.

15

--------------------------------------------------------------------------------




                                (l)            Governing Law. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be determined in accordance with the provisions of the Purchase
Agreement.

                                (m)          Cumulative Remedies. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

                                (n)           Severability. If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their reasonable efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction. It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

                                (o)           Headings. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

                                (p)           Independent Nature of Purchasers’
Obligations and Rights. The obligations of each Purchaser under this Agreement
are several and not joint with the obligations of any other Purchaser hereunder,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser hereunder. The decision of each Purchaser to
purchase the Shares and Warrants pursuant to the Transaction Documents has been
made independently of any other Purchaser. Nothing contained herein or in any
other agreement or document delivered at any closing, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares and Warrants or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

                                (q)           Currency. Unless otherwise
indicated, all dollar amounts referred to in this Agreement are in United States
Dollars. All amounts owing under this Agreement are in United States Dollars.
All amounts denominated in other currencies shall be converted in the United
States Dollar equivalent amount in accordance with the applicable exchange rate
in effect on the date of calculation.

                                (r)            Further Assurances. The parties
shall execute and deliver all such further instruments and documents and take
all such other actions as may reasonably be required to carry out the
transactions contemplated hereby and to evidence the fulfillment of the
agreements herein contained.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES TO FOLLOW]

16

--------------------------------------------------------------------------------




                                IN WITNESS WHEREOF, the parties have executed
this Registration Rights Agreement as of the date first written above.

  CASTLE BRANDS INC.  

  By:     /s/ Mark Andrews  

    Name:     Mark Andrews
  Title:       Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW] 

17

--------------------------------------------------------------------------------